DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-12 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nobuyuki TENNO (TENNO) US 2019/0235584.
As per claim 1 TENNO disclose;
An electronic device (Fig. 2B) comprising: 
at least one coil (Fig. 2B item 31); 
a circuit board (item 4); and 
a first member (51) disposed between the at least one coil (31) and the circuit board (4) in correspondence to the at least one coil (31), wherein the first 

As per claim 2 TENNO disclose;
the at least one coil comprises at least one of a near field communication (NFC) coil for performing short distance wireless communication (Para 0051), a magnetic secure transfer (MST) coil, and a wireless charging coil for performing a wireless charging function (Para 0050).

As per claim 3 TENNO disclose;
the first member (51) comprises a shielding sheet for preventing lowering of the performance of the short distance wireless communication and an attractor for receiving electric power from the wireless charging device (Fig. 2B and para 0059 “magnetic-coupling”).

As per claim 7 TENNO disclose;
the size of the first member (51) is determined based on an arrangement structure of the at least one coil (31), or the first member is embedded adjacent to at least one of a front surface or a rear surface of the electronic device or is embedded at an upper end portion or a lower end portion of a screen of the electronic device. (Fig. 2B shows details item 51 is in lower portion of the device)


a case attached to the electronic device (Fig. 1 item 201 and 10) in correspondence to the electronic device (10), wherein the case comprises a first cover (201) configured to protect a front surface of the electronic device (10) or a second cover (101) configured to protect a rear surface of the electronic device.

As per claim 9 TENNO disclose;
the second member (101) is included in at least one of the first cover (201) or the second cover, and wherein when the second member is included in the second cover, a fixing member disposed on an outer surface of the second surface to fix the electronic device is removed. (Fig. 1B)

As per claim 10 TENNO disclose;
a first housing and a second housing defining an external appearance of the electronic device (fig. 14b); a hinge unit connecting the first housing and the second housing such that the first housing and the second housing are folded; a first magnetic body disposed in the interior of the first housing; and a second magnetic body disposed in the interior of the second housing and magnetically coupled to the first magnetic body when the first housing and the second housing are folded.

As per claim 11 TENNO disclose;


As per claim 12 TENNO disclose;
the first magnetic body comprises at least one of: a shielding sheet for preventing lowering of the performance of the short distance wireless communication of the electronic device; and an attractor for receiving electric power from the wireless charging device (402 fig. 2B). 

As per claim 14 TENNO disclose;
a display divided into a first display area (fig. 14 10) and a second display area (11) and folded with respect to a border line between the first display area and the second display area (14B); a circuit board (3) comprising at least one coil (32) in correspondence to the first display area (10); and a first member (51) attached to the circuit board in correspondence to the at least one coil, wherein the first member (52) is attached the second member that is a metallic material (coil) included in the second display area (11) when the display is folded or is detached from the second member. (Fig. 14b 401)

wherein the second member (401) is disposed in correspondence to the second display area to correspond to a location of the first member when the display is folded. (14B)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over TENNO in view of Dong Hoon Lee (Lee) US 2015/0123604.
Regarding claims 4-5 and 13 TENNO teaches shielding sheets 51 and 52
Made from ferrite (para 0048 and 0053) but does not teach, the shielding sheet is an Fe-Si- based metallic material and comprises Fe, Si, B, Cu, and Nb, and the attractor is an Fe- Si-based metallic material and comprises Fe, Si, and B.
-the magnetic permeability of the shielding sheet is realized by 500 to 700@100 KHz and the magnetic permeability of the attractor is realized by 500@250 KHz.
- the strength of a magnetic force increases as the magnetic permeability increases, and wherein a magnetic force of at least 500 G or more is generated in the first member in correspondence to the second member.

	However in analogues art making magnetic shield sheets for wireless charging systems, Lee teaches,  the shielding sheet is an Fe-Si- based metallic material and comprises Fe, Si, B, Cu, and Nb, (Para 0078 “Fe-Si-B-Cu-Nb alloy) and the attractor is an Fe- Si-based metallic material and comprises Fe, Si, and B (Para 0070 “Fe- Si- B alloys may be used as the Fe-based magnetic alloys.).
-the magnetic permeability of the shielding sheet is realized by 500 to 700@100 KHz and the magnetic permeability of the attractor is realized by 500@250 KHz.
(Lee in Tables 1-5 and in para 0178 teaches permeability @ 100KHz and obtaining appropriate permeability measured in units µH further teaches producing appropriate sheet at required permeability,) Lee discloses the claimed invention except for specific value of permeability. 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention, to 500 to 700@100 Khz or 250 Khz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. lo re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
And - the shielding sheet is an Fe- Si-based metallic material and comprises Fe, Si, B, Cu, and Nb, (Para 0078 “Fe-Si-B-Cu-Nb alloy) and the attractor is an Fe-Si-based metallic material and comprises Fe, Si, and B. (Para 0070 “Fe- Si- B alloys may be used as the Fe-based magnetic alloys.)
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over TENNO in view of Lee as applied to claim 5 and further in view of Yoel RAAB (RAAB) US 2014/0302782.
As per claim 6 combination of TENNO and Lee teaches coupling of two wireless 
Charing device but does not specify, the strength of a magnetic force increases as the magnetic permeability increases, and wherein a magnetic force of at least 500 G or more is generated in the first member in correspondence to the second member. 
	However in analogues art of wireless power transfer RAAB teaches the strength of a magnetic force increases as the magnetic permeability increases, (well-known principle of physics) and wherein a magnetic force of at least 500 G or more is generated in the first member in correspondence to the second member. (Para 0192 magnetic force of 800 G which is at least 500 G and related to permeability of “around 2400 u for an operating frequency between 100 kilohertz to 500 kilohertz”)
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835